STATE OF WEST VIRGINIA
                              SUPREME COURT OF APPEALS

                                                                                         FILED
In re I.A.                                                                          December 10, 2020
                                                                                     EDYTHE NASH GAISER, CLERK
                                                                                     SUPREME COURT OF APPEALS
No. 20-0587 (Berkeley County 19-JA-67)                                                   OF WEST VIRGINIA




                                 MEMORANDUM DECISION


        Petitioner Father L.A., by counsel Christian J. Riddell, appeals the Circuit Court of
Berkeley County’s July 15, 2020, order terminating his parental rights to I.A. 1 The West Virginia
Department of Health and Human Resources (“DHHR”), by counsel Mindy M. Parsley, filed a
response in support of the circuit court’s order. The guardian ad litem, Tracy Weese, filed a
response on the child’s behalf in support of the circuit court’s order. On appeal, petitioner argues
that the circuit court erred in finding that he sexually abused I.A.’s sibling, T.R.; erred in
considering T.R.’s in-camera testimony; and erred in improperly admitting unqualified expert
opinion testimony. 2

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In May of 2019, the DHHR filed a child abuse and neglect petition alleging that
petitioner sexually abused T.R. 3 As alleged by the DHHR, T.R. disclosed that, during one such
instance, petitioner put “his private part into her private part and it felt gross.” T.R. alleged that

       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990).
       2
           Petitioner alleges no error in the termination of his parental rights.
       3
        Notably, petitioner is not the natural father of T.R. and asserted no parental rights or
responsibilities to this child below.


                                                     1
the most recent instance of sexual abuse occurred in December of 2018, when T.R. was eleven
years old. According to the DHHR, T.R. had previously disclosed that petitioner sexually abused
earlier in 2018. The DHHR interviewed petitioner, and he denied having any sexual contact with
T.R. Petitioner waived his right to a preliminary hearing.

        The circuit court held adjudicatory hearings in September, October, and November of
2019. 4 Petitioner was called as a witness twice, in September and November of 2019, but he
refused to testify, citing “his U.S. Constitution [Fifth] Amendment rights.” The mother testified
at the September 2019 hearing that T.R. twice alleged that petitioner had been sexually abusing
her. However, the mother asserted that she questioned T.R. following the earlier allegations and
that T.R. admitted that she had lied. The mother further testified that she did not believe
petitioner sexually abused T.R., because she noticed no change in T.R. or in the manner in which
T.R. acted toward petitioner. The mother explained that T.R. became rebellious when she turned
eleven years old and that the child was angry with her and never liked petitioner, which
motivated T.R. to fabricate the allegations. The mother further testified that she and petitioner
moved in together in 2016 or 2017. At that time, T.R. was living with a relative and did not come
to live with petitioner until 2017, when T.R. was ten and a half years old. The mother detailed
the family’s general schedule and testified that she did not believe petitioner would have had an
opportunity to be alone with T.R. However, the circuit court later found that, based on the
schedule the mother provided, “there would have been occasions for [T.R.] and [petitioner] to be
alone together.”

        Also at the September 2019 adjudicatory hearing, a Child Protective Services (“CPS”)
investigator testified regarding the parties’ history of referrals. She stated that in August of 2018,
T.R. disclosed that petitioner sexually abused her, but the matter was considered
“unsubstantiated” because T.R. did not disclose sexual abuse during a later forensic interview.
T.R. was ten years old at the time. Following T.R.’s second claim of sexual abuse by petitioner,
the investigator interviewed T.R. in May of 2019. During the interview, T.R. disclosed that
petitioner had touched her breasts and her vagina. The investigator noted that T.R. had difficulty
narrowing the time frame of abuse, but that T.R. stated petitioner had not abused her since her
eleventh birthday, which was in December of 2018. The investigator also testified that T.R.
stated that the last time petitioner abused her, he put his mouth on her breasts. T.R. stated that
she was in her mother’s bedroom at the time and her mother was in the kitchen.

        T.R.’s forensic interviewer appeared at the September 2019 hearing and was recognized
by the court as an expert in the field of forensic interviewing of juveniles. The forensic
interviewer testified that she interviewed T.R. twice, first in September of 2018, and second in
May of 2019. The first interview in September of 2018 followed T.R.’s original disclosure of
abuse. During the first interview and prior to the typical rapport building between an interviewer
and a child, T.R. stated that she was “there to talk about something that she needed to clear up,
that she had lied about something,” and ultimately recanted the allegation against petitioner that
she made in August of 2018. The interviewer noted that T.R. was transported to the September


       4
       Petitioner and the mother share Spanish as their first language and utilized interpreters
throughout these proceedings.


                                                  2
of 2018 interview by her mother and her aunt. The forensic interviewer explained that the
validity of forensic interviews can be affected by the person who transports the child to the
interview. The forensic interviewer testified that if the mother “did not believe the allegation,
[she] would not [have been] an appropriate person to bring the child for an interview.”

         The forensic interviewer also provided testimony regarding the second, May 2019,
interview, during which T.R. detailed the instances of sexual abuse. She disclosed that petitioner
first touched her inappropriately when she was seven years old. Specifically, T.R. advised that he
touched her breast and her leg. T.R. disclosed “several other instances” of abuse involving
touching on the breast and disclosed that there was an incident in which petitioner inserted two
fingers into her vagina and that he had “put his private part into her private part” on at least one
occasion. T.R. also stated that petitioner tried “to put a balloon in her when she was lying on the
bed.” The interviewer testified that T.R. was “able to answer concrete questions,” but she had
difficulty answering abstract questions, putting events in order, weighing time frames, and
recalling how many events took place. The interviewer explained that a child’s ability to answer
questions about when an event took place and how many times an event occurred typically
develops between ages ten and twelve, so she was not surprised that T.R., then-age eleven, had
difficulty answering those questions. The interviewer believed that T.R. was credible due to the
descriptive details she was able to provide.

         In October of 2019, a handwritten statement from T.R.’s journal, dated the day after the
September 2019 adjudicatory hearing, was discovered and brought before the circuit court. The
contents of the statement indicated that T.R. had lied about the allegations of sexual abuse
contained in the petition. As a result, the parties agreed to recall some witnesses, and the circuit
court determined it was necessary to take T.R.’s in-camera testimony. On November 14, 2019,
T.R. testified that her recantation of the allegations in the September of 2018 interview was false,
as was the most recent handwritten statement, which stated that she had lied about the May of
2019 sexual abuse allegations. T.R. explained that her mother pressured her to recant the
allegations and her aunt pressured her to write the statement. She testified definitively that
petitioner had sexually abused her, stating “[h]e did it,” which the circuit court found “truthful
and compelling, particularly given [T.R.’s] demeanor and emotional presentation.” T.R. also
testified that the mother visited her at the aunt’s home, where she was placed pending these
proceedings. T.R. testified that she was told not to tell anyone about the visits and that she
complied because “she knew they were going to take her mom away from her.” The circuit court
referenced the mother’s testimony that she went to the kinship placement to visit T.R.’s brother,
but avoided contact with T.R. The circuit court found that the mother’s testimony was “not
credible and [was] false” and that the mother’s subterfuge in maintaining unsupervised contact
with the children, despite the court’s order prohibiting such contact, was “disturbing evidence of
her lack of parental protective capacity.”

        At a hearing on November 15, 2019, petitioner called an expert in forensic psychology to
testify as to the “reliability” of T.R.’s disclosures, which the expert stated were based on “the
consistency of the individual’s statements.” 5 The expert opined that T.R.’s narratives were


       5
           Notably, petitioner failed to include a transcript of this proceeding in the appendix.


                                                    3
“unreliable because of their inconsistency,” due to her prior recantations. He explained that an
assertion of abuse with a recantation followed by a reassertion is “by definition not reliable.”
However, the expert also testified that “if [the mother] had been pressuring [T.R.] to recant, [the
mother] bringing [the child] to the [September of 2018 Child Advocacy Center] interview would
be significant.” The expert further noted that the child made no reference to any fear or “physical
or emotional sequelae” from the description of intercourse with petitioner. T.R. had described the
act in her second forensic interview as “gross and disgusting” without further detail as to how
she felt or what she was thinking, which the expert believed departed from the typical child’s
experience of sexual abuse. However, the expert testified that T.R.’s reaction when describing
petitioner putting his mouth on her breast as “ew” or “gross,” was proportionate. The circuit
court found that T.R. provided sufficient physical and anatomical descriptions related to the
alleged sexual intercourse; T.R. described the act as “gross” and “disgusting,” and, when asked
for a visual description, T.R. stated that “[h]e is big.”

        A second CPS worker testified that in September of 2019, she received a text from T.R.’s
aunt, with whom the children were placed at that time. The worker testified that, based on that
text, she believed that T.R was with the mother, which was a violation of the circuit court’s
orders. The worker testified that, two days later, T.R. told the worker that she had “some bad
news” and recanted the allegations raised in the instant petition. According to the worker, T.R.
explained that family members had advised her that if she did not say she had lied about the
allegations, then she would be taken away from her mother permanently. Thereafter, the DHHR
moved T.R. and I.A., out of the relative’s home and into foster care, where they stayed
throughout the remainder of the proceedings.

        In considering the evidence, the circuit court noted that petitioner’s refusal to testify in
this civil matter could properly be considered “as affirmative evidence of [his] culpability.” 6 The
circuit court further reiterated that T.R.’s in-camera testimony “was truthful and compelling” and
that her “explanation of the inconsistencies appear to arise from [her handwritten journal entry],
or otherwise, were not only adequate but completely understandable.” The circuit court
concluded that petitioner had sexually abused T.R. The circuit court adjudicated the child as an
abused child and petitioner and the mother as abusing parents. The circuit court also found that
the DHHR was not required to make reasonable efforts to preserve the family unit based upon its
finding that petitioner had sexually abused T.R., which constituted aggravated circumstances
pursuant to West Virginia Code § 49-4-602(d)(2)(E).

        In June of 2020, the circuit court held a dispositional hearing. Petitioner presented no
evidence. The circuit court found that petitioner failed to respond to T.R.’s sexual abuse
allegations against him “both at adjudication and disposition.” Further, the circuit court found
that there was no reasonable likelihood that petitioner could correct the conditions of neglect or
abuse and, given petitioner’s sexual abuse of T.R., it was necessary for I.A.’s welfare to




       6
           See Syl. Pt. 2, In re K.P., 235 W. Va. 221, 772 S.E.2d 914 (2015).


                                                  4
terminate petitioner’s parental rights. Accordingly, the circuit court terminated petitioner’s
parental rights by its July 15, 2020, order. Petitioner now appeals that order. 7

       The Court has previously held:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner first argues that the circuit court erred in finding clear and
convincing evidence that he sexually abused T.R. He argues that T.R.’s statements regarding
sexual abuse were unreliable and not credible. Further, petitioner asserts that T.R. incorrectly
described the use of a condom, or “balloon,” in that she stated that he attempted to place it “on”
her, which further discredits her allegations. Petitioner also asserts that the child’s limited
description of physical sensation was also incredible. Further, petitioner argues that the circuit
court’s erroneous findings were supported, in part, by an erroneous application of evidentiary
rules. In particular, petitioner argues that (1) the circuit court conducted the in-camera testimony
of T.R. improperly, in that the questions asked therein were not consistent with the protocols set
forth for CAC interviews, and (2) because, while a transcript of the testimony was provided to
the parties, it was not otherwise recorded. Petitioner also argues that the circuit court admitted
opinion testimony from T.R.’s forensic interviewer, who was not qualified to serve as an expert
witness. We find petitioner is entitled to no relief on appeal.

        At the outset, it should be noted that petitioner’s brief fails to comply with our Rules of
Appellate Procedure. Specifically, petitioner’s arguments related to these evidentiary rulings
contain numerous citations to a transcript for the November 2019 adjudicatory hearing that was
not made part of the appendix record on appeal and also extensively quotes from this transcript
in contravention of Rule 10(c)(7), which requires that



       7
         The mother’s parental rights were also terminated below, as well as T.R.’s father’s
parental rights. According to the parties, the permanency plan for the children is adoption in their
current foster placements.


                                                 5
       [t]he brief must contain an argument exhibiting clearly the points of fact and law
       presented, the standard of review applicable, and citing the authorities relied on . .
       . [and] must contain appropriate and specific citations to the record on appeal,
       including citations that pinpoint when and now the issues in the assignments of
       error were presented to the lower tribunal. The Court may disregard errors that are
       not adequately supported by specific references to the record on appeal.

Additionally, in an Administrative Order entered December 10, 2012, Re: Filings That Do Not
Comply With the Rules of Appellate Procedure, the Court specifically noted that “[b]riefs with
arguments that . . . do not ‘contain appropriate and specific citations to the record on appeal . . .’
as required by rule 10(c)(7)” are not in compliance with this Court’s rules. According to
petitioner, the evidentiary rulings that he now challenges were made during this November 2019
hearing. However, “[t]he Supreme Court of Appeals is limited in its authority to resolve
assignments of nonjurisdictional errors to a consideration of those matters passed upon by the
court below and fairly arising upon the portions of the record designated for appellate review.”
Syl. Pt. 2, in part, Trent v. Cook, 198 W. Va. 601, 602, 482 S.E.2d 218, 219 (1996). Petitioner
has failed to show that these evidentiary issues were passed upon by the circuit court or
otherwise preserved. Accordingly, we decline to address these rulings on appeal.

       In regard to petitioner’s argument that the circuit court erred in finding clear and
convincing evidence that he sexually abused T.R., we have held that

       [a]t the conclusion of the adjudicatory hearing, the court shall make a
       determination based upon the evidence and shall make findings of fact and
       conclusions of law as to whether such child is abused or neglected . . . . The
       findings must be based upon conditions existing at the time of the filing of the
       petition and proven by clear and convincing evidence.

In re F.S., 233 W. Va. 538, 544, 759 S.E.2d 769, 775 (2014). This Court has explained that
“‘clear and convincing’ is the measure or degree of proof that will produce in the mind of the
factfinder a firm belief or conviction as to the allegations sought to be established.” Id. at 546,
759 S.E.2d at 777 (citation omitted). However, “the clear and convincing standard is
‘intermediate, being more than a mere preponderance, but not to the extent of such certainty as is
required beyond a reasonable doubt as in criminal cases.’” Id. (citation omitted). Further,

       “[West Virginia Code § 49-4-601(i)], requires the [DHHR], in a child abuse or
       neglect case, to prove ‘conditions existing at the time of the filing of the petition .
       . . by clear and convincing [evidence].’ The statute, however, does not specify any
       particular manner or mode of testimony or evidence by which the [DHHR] is
       obligated to meet this burden.” Syllabus Point 1, In Interest of S.C., 168 W.Va.
       366, 284 S.E.2d 867 (1981).

Syl. Pt. 1, In re Joseph A., 199 W. Va. 438, 485 S.E.2d 176 (1997) (citations omitted).

        Here, the circuit court found that T.R. provided “truthful and compelling” testimony that
petitioner had sexually abused her. T.R.’s allegations were supported by “proportionate” sensory

                                                  6
details related to the sexual acts petitioner perpetrated upon her. Although it is clear that T.R.
alleged and recanted the sexual abuse multiple times, the evidence shows that she was pressured
to do so by her family members. Indeed, T.R. plainly testified that her aunt made her produce the
handwritten journal entry wherein she recanted the allegations of sexual abuse against petitioner.
T.R. displayed a fear of losing her mother and was susceptible to pressure elicited from her
family members to recant her allegations or risk being taken away from her mother. The circuit
court found that T.R.’s “explanation of the inconsistencies appears to arise from [her handwritten
journal entry], or otherwise, were not only adequate but completely understandable.”
Importantly, “[a] reviewing court cannot assess witness credibility through a record. The trier of
fact is uniquely situated to make such determinations and this Court is not in a position to, and
will not, second guess such determinations.” Michael D.C. v. Wanda L.C., 201 W. Va. 381, 388,
497 S.E.2d 531, 538 (1997). As such, we rely on the circuit court’s ultimate conclusion that T.R.
was a credible witness. Furthermore, petitioner failed to testify and, therefore, failed to rebut
T.R.’s allegations.

               “‘Because the purpose of an abuse and neglect proceeding is remedial,
       where the parent or guardian fails to respond to probative evidence offered against
       him/her during the course of an abuse and neglect proceeding, a lower court may
       properly consider that individual’s silence as affirmative evidence of that
       individual’s culpability.’ Syl. Pt. 2, West Virginia Dept. of Health and Human
       Resources ex rel. Wright v. Doris S., 197 W.Va. 489, 475 S.E.2d 865 (1996).”
       Syl. Pt. 2, In re Daniel D., 211 W.Va. 79, 562 S.E.2d 147 (2002).

Syl. Pt. 2, In re K.P., 235 W. Va. 221, 772 S.E.2d 914 (2015). Thus, there is no error in the
circuit court’s finding that petitioner’s silence was “affirmative evidence” of his culpability in
this matter. Viewing the record in its entirety, we find that the circuit court did not err in
adjudicating petitioner as an abusing parent based on clear and convincing evidence that he had
sexually abused T.R.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its
July 15, 2020, order is hereby affirmed.

                                                                                        Affirmed.

ISSUED: December 10, 2020


CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




                                                7